Citation Nr: 1108755	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left medial meniscus tear.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to April 1983.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision, mailed to the Veteran in March 2005, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims of entitlement to service connection for a right knee disorder and hypertension on the basis that new and material evidence had not been received and denied the Veteran's claim of entitlement to service connection for residuals of a stroke.  The February 2005 rating decision also denied the Veteran's claims of entitlement to an increased rating for his left knee and a TDIU.

In March 2009, the Board remanded this case for additional development.  At the time of the Board's March 2009 remand, it noted that the February 2005 rating decision also granted increased ratings for the Veteran's service-connected back, right ankle, and bilateral hearing loss, and denied service connection for tinnitus, and that the Veteran submitted a Notice of Disagreement as to these issues in November 2005.  The Board noted, however, that in an April 2006 statement, the Veteran withdrew his appeal with respect to the increased rating claims and, in an August 2006 Decision Review Officer decision, mailed to the Veteran in October 2006, service connection was granted for tinnitus.  Based on the forgoing, the Board found that the issues were no longer in appellate status.  The Board also found that new and material evidence sufficient to reopen the claims of entitlement to service connection for a right knee disorder and hypertension had been received.  The file has now been returned to the Board for further consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

At the time of its March 2009 remand, the Board noted that in an October 2006 statement, the Veteran submitted a claim of entitlement to a temporary total rating based the fact he had total knee replacement surgery on his service-connected left knee.  The Board noted that it appeared that the RO began development of the claim and, in the Veteran's representative's March 2009 Informal Hearing Presentation, he noted that a temporary file at the RO had been established, but there was no indication of any decision reached in regard to the Veteran's temporary total claim.
The Board referred the issue to the RO for appropriate action.

The Board notes here that at the time of the Veteran's representative's January 2011 Informal Hearing Presentation, he noted that a January 2008 rating decision granted the Veteran's claim of entitlement to a temporary total rating based the fact he had total knee replacement surgery on his service-connected left knee.  To date, it does not appear that the January 2008 rating decision, or any adjudicative action related to the Veteran's October 2006 claim, is associated with the claims file.  On remand, the AMC must obtain and associate with the claims file any temporary file, including copy of the noted January 2008 rating decision granting entitlement to a temporary total rating based the fact he had total knee replacement surgery on his service-connected left knee.  

Also, at the time of the Board's March 2009 remand, it noted that the Veteran had been receiving treatment through the Bay Pines VA Healthcare System and directed the AMC to obtain and associate with the claims file his VA treatment records.  With the exception of x-ray examination results dated in April 1994 and November 2004, and audiological treatment records dated in 2005, of record prior to the March 2009 remand, there are no VA treatment records associated with the claims file.  

Further, at the time of the Board's March 2009 remand, it directed the AMC to seek from the Veteran information as to any outstanding private treatment records.  The Veteran, subsequent to the March 2009 request sent by the AMC, identified Tampa General Hospital as a source of such records in an undated statement.  While there exists records from Tampa General Hospital in the claims file, such are dated in 1980 and the Veteran most recently, in his undated statement, asserted that relevant records from Tampa General Hospital were dated in 1996.  There is no indication that the AMC sought records from Tampa General Hospital.  

Finally, at the time of the Board's March 2009 remand, it directed the AMC to afford the Veteran a VA examination in order to obtain a number of medical opinions.  Specifically, the Board sought an opinion as to whether the Veteran's stroke was related to his in-service complaints of chest wall pain, or whether the Veteran's stroke was secondary to his hypertension.  In May 2009, the examiner opined that the Veteran's cerebrovascular accident, more likely a transient ischemic attack, was not related to his in-service chest wall pain complaints.  Also, the examiner reported that he could not opine as to whether the Veteran's stroke was secondary to his hypertension without resorting to speculation.  The examiner, however, did not offer rationale for the two conclusions.

As the AMC did not obtain and associate with the Veteran's claims file his VA treatment records or his identified private treatment records, and the VA examiner did not provide a rationale for two of his medical opinions, an additional remand for the requested actions is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
1.  Obtain and associate with the Veteran's claims file the contents of any existing temporary file, specifically to include the January 2008 rating decision granting him entitlement to a temporary total rating based the fact he had total knee replacement surgery on his service-connected left knee.  

2.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the Bay Pines VA Health Care System.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  All efforts to obtain such records must be properly documented in the claims file. 

3.  Provide the Veteran with an Authorization and Consent to Release Information to VA form (VA Form 21- 4142) for Tampa General Hospital and obtain and associate with the claims file such treatment records.  If a negative response is received from any treatment facility, the claims file should be properly documented in this regard.  All efforts to obtain such records must be properly documented in the claims file. 

4.  Forward the Veteran's claims file to the examiner who conducted the VA examination in May 2009.  If the examiner who performed the May 2009 VA examination is not available, schedule the Veteran for another appropriate examination and have that examiner address the questions noted above.

(a)  The examiner must review any new treatment records associated with the claims file and determine if such review requires revision of any opinion rendered in May 2009.  

(b) The examiner must also provide the Board rationale as to his opinion that the Veteran's stroke was not related to his in-service complaints of chest wall pain.  

(c) The examiner must also provide the Board rational as to why he is unable to opine as to whether the Veteran's stroke is secondary to his hypertension without resorting to speculation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran if an examination is required.

5.  Review the examiner's report, or any new VA examination report, to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented.

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, including the claim of entitlement to a TDIU.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of any examination requested in conjunction with this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).







(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



